Case 5:19-cv-00036-RWS Document 665 Filed 03/17/21 Page 1 of 5 PageID #: 33339




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

 MAXELL, LTD.,                                       §
                                                     §
                                                     §   CIVIL ACTION NO. 5:19-CV-00036-RWS
                 Plaintiff,                          §
                                                     §
 v.                                                  §
                                                     §
 APPLE INC.,                                         §
                                                     §
                 Defendant.                          §

                                               ORDER

        Jury selection in this matter is scheduled to begin at 9:30 a.m. on March 22, 2021, in

 Texarkana, Texas, before the undersigned. Trial is scheduled to begin at 9:00 a.m. the following

 day.

        1.      The parties have filed their initial proposed jury instructions. In light of the parties’

 further narrowing of the asserted claims and defenses, the parties are ORDERED to meet and

 confer and attempt to resolve any outstanding disputes regarding jury instructions. No later than

 noon on Friday, March 19, 2021, joint final proposed jury instructions and verdict form should

 be filed electronically via ECF and should also be sent to the Court in word processing format to

 the following email address: Susan_Stradley@txed.uscourts.gov.

        2.      Exhibit lists should be finalized and filed electronically via ECF no later than 5

 p.m. on March 19, 2021. An exhibit on a party’s pre-admitted exhibit list does not become part

 of the trial record unless it is used at trial and the corresponding exhibit number is read into the

 record. The parties will be given an opportunity to read exhibit numbers into the record before or

 at the conclusion of each trial day.
Case 5:19-cv-00036-RWS Document 665 Filed 03/17/21 Page 2 of 5 PageID #: 33340




        3.       Witness lists should be finalized and filed electronically via ECF no later than 5

 p.m. on March 19, 2021. Witness lists should reflect whether a witness will be testifying remotely

 or in person.

        4.       Jury selection will consist of a morning session involving 20 persons and an

 afternoon session involving 20 persons. The afternoon session will begin at approximately 2:30

 p.m. The jury will consist of eight (8) persons. All members of the jury venire called for the trial

 will be subject to voir dire. Counsel will conduct voir dire with forty-five (45) minutes per side

 per session.

        5.       After each session, any party having any challenge for cause shall raise its cause

 challenges with the Court. The Court will also address hardship issues after each session. After

 resolving the parties’ cause challenges and any hardship issues with the afternoon panel, the Court

 will take a 10-minute recess for the parties to exercise their peremptory challenges on the entire

 panel. The parties will be allowed to exercise up to three (3) peremptory challenges per side.

 The challenges will be exercised simultaneously by the parties, i.e., by the “blind strike” system.

 Jury selection will take the entire day.

        6.       Trial will begin at 9:00 a.m. on March 23, 2021. The Court will give preliminary

 instructions to the jury. The case will then be called for trial.

        7.       The parties have the option of providing jury notebooks. If provided, the jurors

 will have the notebooks with them during trial. An example juror notebook might contain (1) the

 patents-in-suit; (2) witness pages for each witness who will testify at trial, with a head and

 shoulders photo of the witness at the top of each page, name underneath, and ruled lines below for

 the jurors to take notes. Witness pages should not distinguish between Plaintiffs’ and Defendant’s

 witnesses, or otherwise identify the witnesses beyond proper names; (3) a three-hole-punched and




                                               Page 2 of 5
Case 5:19-cv-00036-RWS Document 665 Filed 03/17/21 Page 3 of 5 PageID #: 33341




 lined notepad; and (4) a pen. The parties may include other potentially helpful materials, within

 reasonable bounds of volume, upon which the parties can agree. The parties are ORDERED to

 send one copy of the agreed juror notebook to Judge Schroeder’s chambers in Texarkana, Texas,

 by 5 p.m. on Friday, March 19, 2021. The Court will let the parties know if modifications need

 to be made to the notebooks before the parties provide ten (10) copies of the notebooks to Judge

 Schroeder’s chambers on Tuesday, March 23, 2021.

        8.        The parties will be permitted a maximum of forty-five (45) minutes per side for

 opening statements.

        9.        The parties will be permitted a maximum of eighteen (18) hours per side for direct

 and cross-examination.

        10.       Each witness will be questioned on direct examination by only one attorney, and

 only one attorney will be responsible for cross-examination of that witness. Only the attorneys

 who are responsible for examining and cross-examining a witness will participate in making and

 responding to objections regarding that witness’s testimony.

        11.       Proceedings will begin promptly at 9:00 a.m. and continue until approximately 5:00

 p.m. each day.

        12.       The Court will be available before the beginning of trial each day to deal with

 evidentiary questions or other procedural matters. The Court will also be available at the end of

 the trial day to address any matters that need resolution at that time. If the parties are aware in

 advance of any such matter that needs to be addressed either before or after the court session, they

 should advise the law clerk and give notice to all other parties.

        13.       The parties are reminded to follow the General Order Regarding Courthouse

 Security Policies (General Order 18-06).




                                              Page 3 of 5
Case 5:19-cv-00036-RWS Document 665 Filed 03/17/21 Page 4 of 5 PageID #: 33342




         14.        Any written dispute a party expects to raise with the Court before a trial day,

 including but not limited to disputes regarding exhibits and demonstratives, SHALL be submitted

 to the Court by 10 p.m. the preceding evening. Any response shall be submitted by 7 a.m. the

 following morning. Submissions shall be made via filings on ECF and/or via email to the law

 clerk. The parties are required to meet and confer, although not in person, before submitting a

 dispute to the Court.

         15.        Prior to closing arguments, the Court will conduct a charge conference and review

 the parties’ objections and proposals regarding jury instructions. Objections to the Court’s jury

 charge must be made during that conference with a statement of the reasons for each objection. If

 a party objects to an aspect of the charge, a party must propose alternative charge language that

 would cure the objectionable aspect of the instruction.

         16.        Closing arguments will be limited to forty-five (45) minutes per side. The Court

 may adjust the parties’ closing argument time to one (1) hour, if necessary. Plaintiff may reserve

 one-third of its time for rebuttal argument.

         17.        A written copy of the charge will be given to the jury during deliberations. During

 deliberations, the parties will be expected to remain near the courthouse and accessible by phone

 unless released by the Court. The parties may pack up their exhibits during deliberations but are

 expected to be able to provide additional copies of any exhibits or demonstratives presented at trial

 if requested by the jury during their deliberations. The parties are instructed to provide Judge

 Schroeder’s courtroom deputy with a cell phone number at which they can be reached.

         18.        In the event of settlement, the parties shall promptly notify the Court via electronic

 filing or email.




                                                 Page 4 of 5
Case 5:19-cv-00036-RWS Document 665 Filed 03/17/21 Page 5 of 5 PageID #: 33343




        So ORDERED and SIGNED this 17th day of March, 2021.




                                                  ____________________________________
                                                  ROBERT W. SCHROEDER III
                                                  UNITED STATES DISTRICT JUDGE




                                    Page 5 of 5
